NewMAN, J.
Sec. 2499, S. & B. Ann. Stats., provides generally the character and jurisdiction of the municipal court of the city and county of Milwaukee. It provides that “It shall be a court of record.” “It has and may exercise-powers and jurisdiction concurrent and equal with the circuit court for Milwaukee county in all cases of crimes and; misdemeanors arising in said county.” “ The judgments of" the municipal court in all cases tried before it may be examined and reviewed by the supreme court in the same-manner as the judgments of the circuit court may be.” “ To-carry out its jurisdiction, such municipal court shall have all the powers of circuit courts.” This is said, in Raynor v. State, 62 Wis. 289, 294, to “ disclose a very clear intent that all the judgments of the municipal court should be put upon the same footing as judgments of all courts of record in the state,” at least for purposes of review.
Sec. 2500, S. & B. Ann. Stats., provides for the practice in. that court: “ The general provisions of law which may at any time be in force relative to circuit courts and actions and proceedings therein in cases of crimes and misdemeanors, shall relate also to said municipal court, unless inapplicable; and the rules of practice prescribed by the justices of the supreme court for circuit courts shall be in force in said municipal court,. audits rules of practice and proceedings shall conform as near-as practicable to the rules and practice of circuit courts.”
*361Sec. 2501, S. & 33. Ann. Stats., relates to the powers of the municipal court as a police court. It vests in the municipal court all the powers and jurisdiction heretofore vested in the police court of the city in all cases of crimes and misdemeanors arising in the city, and of all prosecutions for breach of any ordinance, law, rule, regulation, or resolution of said city. “ Eor such purpose said municipal court shall hear, try and determine in a summary way all cases which shall be brought before it by the police officers-of said city or otherwise, either with or without process, for violations of the laws of this State in cases of crimes and misdemeanors not indictable, arising in said city, or of any of said ordinances, laws, rules, regulations or resolutions of said city.”
The line which separates the cases within its summary jurisdiction as a police court, and its general jurisdiction as a court of record, seems to be clearly defined. Prosecutions-for crimes and misdemeanors which are not indictable, and for violations of municipal regulations, are within its summary jurisdiction as a police court. Offenses of greater-moment are within its general jurisdiction as a court of record.
The sale of intoxicating liquors without a license is an offense against a municipal regulation. But it is more. It is an offense against the general law of the state as well.. It is a misdemeanor (sec. 1550, E. S.), and indictable (Allen v. State, 5 Wis. 329). The prosecution of such an offense, even under a municipal ordinance, is a (quasi) criminal prosecution (Boscobel v. Bugbee, 41 Wis. 59; Platteville v. McKernan, 54 Wis. 487; State v. Grove, 77 Wis. 448), and is-not a summary proceeding; while actions for such violation of municipal ordinances as are not also misdemeanors are-civil actions (Platteville v. Bell, 43 Wis. 488; Oshkosh v. Schwartz, 55 Wis. 483), and are within the summary jurisdiction. The cases not within the summary police jurisdic *362tion. of the court are within its jurisdiction as a court of •record. Courts of record, independent of statute, have power to set aside verdicts in crimina,] cases, and to grant new trials. 1 Bish. Or. Proc. (3d ed.), § 1268. So it is held that it was within the power of the municipal court to set aside the verdict against John H. Sheldon, and to grant a new trial.
By the OovA't.— The peremptory writ of mandamus is .denied.